Exhibit 10.55

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

 

THIS DEBENTURE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE DEBENTURE IN THE EVENT
OF A PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS DEBENTURE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS DEBENTURE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AGREEMENT DATED AS OF MARCH 25, 2004, AND
A REGISTRATION RIGHTS AGREEMENT DATED AS OF MARCH 25, 2004, IN EACH CASE AMONG
STAR SCIENTIFIC, INC. AND CERTAIN OTHER PARTIES THERETO AS SUCH MAY BE AMENDED
FROM TIME TO TIME.

 

THIS DEBT INSTRUMENT IS BEING ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (“OID”)
WITHIN THE MEANING OF SECTION 1273(a) OF THE UNITED STATES INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”). THE HOLDER MAY OBTAIN THE “ISSUE PRICE,” THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE “ISSUE DATE,” THE YIELD TO MATURITY, THE
COMPARABLE YIELD AND THE PROJECTED PAYMENT SCHEDULE OF THIS DEBT INSTRUMENT BY
SUBMITTING A REQUEST FOR SUCH INFORMATION TO THE COMPANY’S CHIEF FINANCIAL
OFFICER, 801 LIBERTY WAY, CHESTER, VA 23836 (804) 530-0535.

 

8% SENIOR CONVERTIBLE DEBENTURE DUE MARCH 25, 2006

 

OF

 

STAR SCIENTIFIC, INC.

 

Debenture No.: 1   Original Principal Amount: $9,000,000 Original Issuance Date:
March 25, 2004   New York, New York

 

THIS DEBENTURE (“Debenture”) is a duly authorized debenture of STAR SCIENTIFIC,
INC., a corporation duly organized and existing under the laws of the State of
Delaware (the “Company”), designated as the Company’s 8% Senior Convertible
Debentures Due March 25, 2006 (“Maturity Date”). In the event that, pursuant to
Section 6(f) below, this Debenture is exchanged or replaced with multiple
Debentures or issued to permitted assigns, such Debentures shall collectively be
referred to as the “Debentures”.

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of
MANCHESTER SECURITIES CORP., a New York corporation, or its permitted registered
assigns or successors-in-interest (“Holder”) the principal sum of NINE MILLION
DOLLARS (U.S. $9,000,000.00) together with all accrued but unpaid interest
thereon, if any, when due,



--------------------------------------------------------------------------------

whether upon the Maturity Date, on any Put Payment Date with respect to the Put
Amount due on such Put Payment Date (each as defined herein) or upon
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) to the extent such principal amount and interest has not been converted
into the Company’s Common Stock, $0.0001 par value per share (the “Common
Stock”), in accordance with the terms hereof. Interest on the unpaid principal
balance hereof shall accrue at the rate of 8% per annum from the original date
of issuance, March 25, 2004 (the “Issuance Date”), until the same becomes due
and payable on the Maturity Date, on any Interest Payment Date (as defined
below), on any Put Payment (as defined below), or such earlier date upon
acceleration or by conversion or redemption in accordance with the terms hereof.
Interest on this Debenture shall accrue daily commencing on the Issuance Date,
shall be compounded quarterly and shall be computed on the basis of a 360-day
year, 30-day months and actual days elapsed and shall be payable in accordance
with Section 1 hereof. Notwithstanding anything contained herein, this Debenture
shall bear interest on the due and unpaid Principal Amount from and after the
occurrence and during the continuance of an Event of Default pursuant to Section
4(a), unless during that time a Monthly Delay Payment is accruing under the
Registration Rights Agreement, at the rate (the “Default Rate”) equal to the
lower of twelve percent (12%) per annum or the highest rate permitted by law.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any unpaid collection costs, then to unpaid interest and fees and any
remaining amount to principal.

 

Except as provided in Section 1 below, all payments of principal and interest on
this Debenture shall be made in lawful money of the United States of America by
wire transfer of immediately available funds to such account as the Holder may
from time to time designate by written notice in accordance with the provisions
of this Debenture or by Company check. This Debenture may not be prepaid in
whole or in part except as otherwise provided herein or in the Transaction
Documents. Whenever any amount expressed to be due by the terms of this
Debenture is due on any day which is not a Business Day (as defined below), the
same shall instead be due on the next succeeding day which is a Business Day.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Securities Purchase Agreement dated on or about the March 25,
2004 pursuant to which the Debentures were originally issued (the “Purchase
Agreement”). For purposes hereof the following terms shall have the meanings
ascribed to them below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting stock, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company’s Common Stock),

 

2



--------------------------------------------------------------------------------

(ii) any person (as defined in Section 13(d) of the Exchange Act), together with
its affiliates and associates (as such terms are defined in Rule 405 under the
Act), beneficially owns or is deemed to beneficially own (as described in Rule
13d-3 under the Exchange Act without regard to the 60-day exercise period) in
excess of 50% of the Company’s voting power, (iii) there is a replacement of
more than one-half of the members of the Company’s Board of Directors which is
not approved by those individuals who are members of the Company’s Board of
Directors on the date thereof, or (iv) in one or a series of related
transactions, there is a sale or transfer of all or substantially all of the
assets of the Company, determined on a consolidated basis, (v) the approval or
public announcement of any of the events set forth in (i), (ii), (iii), or (iv)
above, or (vi) the execution by the Company of an agreement to which the Company
is a party or which it is bound providing for an event set forth in (i), (ii),
(iii) or (iv) above.

 

“Conversion Price” shall equal $3.73 (which Conversion Price shall be subject to
adjustment as set forth herein).

 

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

 

“Effective Date” means the date on which a Registration Statement covering all
the Underlying Shares and other Registrable Securities (as defined in the
Registration Rights Agreement) is declared effective by the SEC.

 

“Effective Registration” shall have the meaning set forth in the Purchase
Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Market Price” shall equal the arithmetic mean of each of the daily VWAP’s
during the twenty (20) Trading Days immediately preceding the date as of which
such Market Price is being determined. The VWAP’s used to determine the Market
Price shall be appropriately and equitably adjusted for any stock splits, stock
dividends, recapitalizations and the like.

 

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee, other than a customary brokers, finder’s or similar fee, is
paid by the Company in connection with such transaction directly or indirectly
to such third party or its affiliates, any such fee shall be deducted from the
selling price pro rata to all shares sold in the transaction to arrive at the
Per Share Selling Price. A sale of shares of Common Stock shall include the sale
or issuance of rights, options, warrants or convertible, exchangeable or
exercisable securities, issued or sold on or subsequent to the Closing Date,
under which the Company is or may become obligated to issue shares of Common
Stock, and in such circumstances the Per Share Selling Price of the Common Stock
covered thereby shall also include the exercise, exchange or conversion price
thereof (in addition to the consideration received by the Company upon such sale
or issuance less the fee amount as provided above). In case of any such security
issued or sold on or subsequent to the Closing Date in a Variable Rate
Transaction or an MFN Transaction (each as defined in the Purchase Agreement),
the Per Share Selling Price shall be deemed to be the lowest conversion or
exercise price at which such securities are converted or exercised or might have
been converted or exercised in the case of a Variable Rate Transaction, or the
lowest adjustment

 

3



--------------------------------------------------------------------------------

price in the case of an MFN Transaction, over the life of such securities. If
shares are issued for a consideration other than cash, the Per Share Selling
Price shall be the fair value of such consideration as determined in good faith
by independent certified public accountants mutually acceptable to the Company
and the Purchaser. In the event the Company reduces the conversion, exercise or
exchange price for any Convertible Securities issued or sold on or subsequent to
the Closing Date which are currently outstanding (other than pursuant to the
terms of the transaction documentation for such securities as in effect on the
date hereof), then the Per Share Selling Price shall equal such effectively
reduced conversion, exercise or exchange price. Notwithstanding the foregoing,
the Per Share Selling Price shall be increased, on 20 Trading Days’ written
notice, to reverse any reduction that results from (i) any reduction in a
conversion price or exercise or exchange price of a Convertible Security, or
(ii) the calculation of a lowest potential price of a MFN Transaction or
Variable Rate Transaction, to the extent the applicable Convertible Security,
MFN Transaction or Variable Rate Transaction terminates or expires without the
issuance of securities to the holder thereof at such price. Notwithstanding the
foregoing, no such readjustment shall affect the terms of any conversion of this
Debenture effected prior to the effectiveness of such readjustment.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Debenture, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Transaction Documents (as defined in the
Purchase Agreement) but not previously paid or added to the Principal Amount.

 

“Principal Market” shall mean the Nasdaq National Market or such other principal
market or exchange on which the Common Stock is then listed for trading.

 

“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shareholder Approval” shall refer to the approval of the stockholders of the
Company of the transactions described in Transaction Documents in accordance
with NASD Rule 4350(i) (or the equivalent thereof under the rules of the
Principal Market).

 

“Trading Day” shall mean a day on which there is trading on the Principal Market
or such other market or exchange on which the Common Stock is then principally
traded.

 

“Underlying Shares” means the shares of Common Stock into which the Debentures
are convertible (including repayment in Common Stock as set forth herein) in
accordance with the terms hereof.

 

“VWAP” shall mean the daily volume weighted average price of the Common Stock on
the Principal Market as reported by Bloomberg Financial L.P. (based on a trading
day from 9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time) using the “HP”
function on the date in question. If the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time (or such other time as the Principal Market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York City

 

4



--------------------------------------------------------------------------------

Time (or such other time as the Principal Market publicly announces is the
official close of trading) as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the VWAP cannot be calculated on a particular date on any of the foregoing
bases, the VWAP on such date shall be the fair market value as reasonably
determined by the Holder.

 

The following terms and conditions shall apply to this Debenture:

 

Section 1. Payments of Principal and Interest.

 

(a) Interest. Accrued interest on this Debenture shall be paid quarterly in
cash, on each quarterly anniversary of the Issuance Date (each such payment
date, an “Interest Payment Date”).

 

(b) Holder Put Right. Subject to the terms of this Section 1, the Holder shall
have the right (the “Put”) exercisable upon 5 Business Days written notice to
the Company, to cause the Company to redeem, in cash, the lesser of (i) the
remaining principal balance and (ii) 25% of the original principal amount of
this Debenture (together with all accrued and unpaid interest thereon) (the “Put
Amount”), with such amount to be paid commencing on March 25, 2005 (the “Initial
Put Payment Date”) and on each succeeding Interest Payment Date thereafter (a
“Put Payment Date”). In the event that Holder elects not to exercise its Put
with respect to a given Put Payment Date, then the Put Amount for the following
Put Payment Date shall be increased by the Put Amount for the Put which was not
exercised.

 

Section 2. Seniority. Obligations under this Debenture, including any Principal
Payments and other payments due under this Debenture, (a) shall rank pari passu
with all other Debentures and (b) shall be senior to all other Indebtedness (as
defined in the Purchase Agreement) of the Company and its Subsidiaries (as
defined in the Purchase Agreement), other than Permitted Indebtedness.

 

Section 3. Conversion.

 

(a) Conversion Right of Holder. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder’s
option, at any time and from time to time to convert the outstanding Principal
Amount under this Debenture in whole or in part by delivering to the Company a
fully executed notice of conversion in the form of conversion notice attached
hereto as Exhibit A (the “Conversion Notice”), which may be transmitted by
facsimile. Notwithstanding anything to the contrary herein, this Debenture and
the outstanding Principal Amount hereunder shall not be convertible into Common
Stock to the extent that such conversion would result in the Holder hereof
exceeding the limitations contained in, or otherwise violating the provisions
of, Section 3(i) below. Conversions of this Debenture by Holder shall not affect
the Put Amounts in Section 1(b) herein.

 

(b) Conversion Right of the Company. If, commencing on the date which is 90 days
from the date the Registration Statement (as defined in the Registration Rights
Agreement) is declared effective, the daily VWAP of the Common Stock has been at
or above 200% of

 

5



--------------------------------------------------------------------------------

the Conversion Price for at least 20 consecutive Trading Days (the “Trigger
Period”), the Company shall have the right, subject to the terms and conditions
set forth in Section 3(c)(ii) below, to force the Holder to convert this
Debenture into Common Shares.

 

(c) Common Stock Issuance Upon Conversion.

 

(i) Conversion Date Procedures. Upon conversion of this Debenture pursuant to
Section 3(a) above, the outstanding Principal Amount hereunder shall be
converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock, free of any liens, claims and encumbrances (other than
liens, claims and encumbrances due to actions taken by Holder), as is determined
by dividing the outstanding Principal Amount being converted by the then
applicable Conversion Price and the rights of the Holders under the Debentures
shall cease and the Holder shall be treated for all purposes as having become an
owner of Common Stock. The date of any Conversion Notice hereunder shall be
referred to herein as the “Conversion Date”. If a conversion under this
Debenture cannot be effected in full for any reason, or if the Holder is
converting less than all of the outstanding Principal Amount hereunder pursuant
to a Conversion Notice, the Company shall, promptly after surrender by the
Holder of this Debenture to the Company, promptly deliver to the Holder, upon
request, (but no later than five Trading Days after the later of the Conversion
Date and such request) a Debenture for such outstanding Principal Amount as has
not been converted if this Debenture has been surrendered to the Company for
partial conversion. The Holder shall not be required to physically surrender
this Debenture to the Company upon any conversion hereunder unless the full
outstanding Principal Amount represented by this Debenture is being converted or
repaid, in which case the Holder shall promptly surrender this Debenture to the
Company. The Holder and the Company shall maintain records showing the
outstanding Principal Amount so converted and repaid and the dates of such
conversions or repayments or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Debenture upon each such conversion or repayment.

 

(ii) Mandatory Conversion Right of Company. To exercise its right to require the
Holder to convert this Debenture following a Trigger Period, the Company shall
send to the Holder a written notice (a “Mandatory Conversion Notice”) which
notice must be exercised within 3 Trading Days of the end of the Trigger Period,
which notice shall specify the date (the “Mandatory Conversion Date”) on which
this Debenture shall be converted, which date shall be not less than 3 Trading
Days nor more than 20 Trading Days from the date such notice is received by the
Holder, and on the Mandatory Conversion Date, (i) the outstanding Principal
Amount hereunder shall be converted into such number of fully paid, validly
issued and non-assessable shares of Common Stock, as is determined by dividing
the outstanding Principal Amount being converted by the then applicable
Conversion Price and (ii) the rights of the Holders under the Debentures shall
cease and the Holder shall be treated for all purposes as having become an owner
of Common Stock. Notwithstanding the foregoing, the Company’s right to require
the conversion of this Debenture shall be subject to the following conditions:
(i) conversion of this Debenture will be restricted to those numbers of shares
of Common Stock that will not cause the Holder to exceed the limitations set
forth in Section 3(j)(B) below and will not cause the Holder to become the
beneficial holder (when including the number of Warrant Shares, but no other
shares beneficially owned by the Holder and pursuant to the rules and
regulations promulgated under Section 13(d) of the Exchange Act and further
excluding any shares beneficially owned solely due to having voting power over
such shares) of more than 9.99% of the total issued and outstanding

 

6



--------------------------------------------------------------------------------

shares of Common Stock; and (ii) at all times during the Trigger Period and from
the date of the Mandatory Conversion Notice to the Mandatory Conversion Date,
(A) the Common Shares shall have been registered for resale under the Securities
Act; (B) the use of the Prospectus contained in the Registration Statement shall
not have been suspended; (C) the Common Stock shall have been continually listed
(and not suspended from trading) on the Principal Market; and (D) subject to
satisfaction of any conditions to such delivery set forth in this Debenture, the
Company shall have timely delivered all shares of Common Stock pursuant to
pending Conversion Notices and shall have delivered all applicable shares of
Common Stock pursuant to all prior Conversion Notices.

 

(iii) Stock Certificates. If the Holder is the initial Purchaser under the
Purchase Agreement or has otherwise assumed the Purchaser’s obligations under
the Purchase Agreement in accordance with the terms thereof, the Company will
deliver to the Holder not later than five (5) Trading Days after the later of
(i) the Conversion Date or Mandatory Conversion Date (ii) payment in immediately
available funds by the Holder of any transfer or similar tax required (provided,
however, that no such payment shall be required if the Common Stock issuable
upon conversion is to be issued in the name of the Holder) and (iii) delivery to
the Company of the Conversion Notice, together with any certificates or opinions
required to be delivered therewith, provided that no such certificates or
opinions shall be due if the Common Stock issuable upon conversion is to be
issued in the name of the Holder (such later date, the “Delivery Date”), a
certificate or certificates which, if so required by the Purchase Agreement,
shall be free of restrictive legends other than the Rights and obligations
Legend) and trading restrictions, representing the number of shares of Common
Stock being acquired upon the conversion of this Debenture. If in the case of
any conversion hereunder, such certificate or certificates are not delivered to
or as directed by the Holder by the Delivery Date, the Holder shall be entitled
by written notice to the Company at any time on or before its receipt of such
certificate or certificates thereafter, to rescind such conversion, in which
event the Company shall immediately return this Debenture tendered for
conversion.

 

(d) Conversion Price Adjustments.

 

Stock Dividends, Splits and Combinations. If the Company or any of its
Subsidiaries, at any time while the Debentures are outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) but excluding rights or warrants set forth in clause
(ii) below, in shares of Common Stock, (B) subdivide outstanding Common Stock
into a larger number of shares, or (C) combine outstanding Common Stock into a
smaller number of shares, then the Conversion Price shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding before such event and the denominator of which shall be the number
of shares of Common Stock outstanding after such event. Any adjustment made
pursuant to this Section 3(c)(i) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.

 

(ii) Distributions. If the Company or any of its subsidiaries, at any time while
the Debentures are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any

 

7



--------------------------------------------------------------------------------

security of the Company or any of its subsidiaries (excluding those referred to
in Section 3(c)(i) above), then concurrently with such distributions to holders
of Common Stock, the Company shall distribute to holders of the Debentures the
amount of such indebtedness, assets, cash or rights or warrants which the
holders of Debentures would have received had all their Debentures been
converted into Common Stock at the Conversion Price, immediately prior to the
record date for such distribution.

 

(iii) Other Corporate Events. Prior to the consummation of any recapitalization,
reorganization, consolidation, merger, spin-off or other business combination
(other than a Change of Control) pursuant to which holders of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for Common Stock (a “Corporate Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter have the right to receive
upon a conversion of this Debenture at the Conversion Price in lieu of the
shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holder of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Debenture initially been issued
with a conversion rights for the form of such consideration (as opposed to
shares of Common Stock) at a conversion ratio for such consideration equal to a
fraction, the numerator of which is the outstanding Principal Amount and the
denominator of which is the Conversion Price. Provision made pursuant to the
preceding sentence shall be in a form and substance satisfactory to the Holder.

 

(iv) Common Stock Issuances. In the event that the Company or any of its
subsidiaries on or subsequent to the Closing Date (A) issues or sells any Common
Stock or any Convertible Securities (other than Debentures and Warrants under
the Purchase Agreement and the Reedland Warrants (and shares of Common Stock to
be issued pursuant to the Restated Non-Circumvention and Finder’s Fee Agreement,
entered into between the Company and Reedland Capital Partners, an Institutional
Division of Financial West Group, as of March 24, 2004) or (B) reduces the
conversion, exercise or exchange price for any Convertible Securities which are
currently outstanding (other than pursuant to terms existing on the date hereof,
including the terms of the Reedland Warrants), at or to an effective Per Share
Selling Price which is less than the Conversion Price in effect immediately
prior to such issue or sale or record date as applicable, then the Conversion
Price shall, subject to readjustments as set forth in the definition of “Per
Share Selling Price”, be reduced effectively concurrently with such issuance or
sale equal such lower Per Share Selling Price; provided that (i) the aggregate
purchase price received by the Company pursuant to all such issuances or sales,
or (ii) the number equal to (x) the amount by which the Conversion Price exceeds
the Per Share Selling Price multiplied by (y) the number of shares of Common
Stock then issuable upon conversions of such Convertible Securities, as
applicable, exceeds: (A) in the case of conversion of Indebtedness for borrowed
money existing as of the Closing Date, $10 million; or (B) in all other cases $1
million. For purposes of determining the foregoing amounts, all issuances, sales
of Common Stock or Convertible Securities, and reduction in the conversion
prices thereof, shall be aggregated from the date of this Debenture forward.

 

Notwithstanding the foregoing, no adjustment to the Conversion Price shall be
made hereunder upon issuance of any Excluded Securities. For purposes hereof,
“Excluded Securities” means (1) shares of Common Stock issued or issuable to
employees, consultants or directors from time to time upon exercise of options,
in such case granted or to be granted by the

 

8



--------------------------------------------------------------------------------

Board of Directors pursuant to one or more stock option plans or restricted
stock plans in effect as of the Closing Date; or (2) shares of common stock
issued in connection with the acquisition by the Company of any other
corporation or entity or other strategic transaction including, without
limitation, additional investments in companies the Company had existing
investments in on the Closing Date.

 

(v) Rounding of Adjustments. All calculations under this Section 3 or Section 1
shall be made to the nearest cent or the nearest 1/100th of a share, as the case
may be.

 

(vi) Notice of Adjustments. Whenever any Conversion Price is adjusted pursuant
to Section 3(c)(iii) above, the Company shall promptly deliver to each holder of
the Debentures, a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment, provided that any failure to so provide such notice shall not affect
the automatic adjustment hereunder.

 

(vii) Change in Control Transactions. In case of any Change in Control
Transaction, then without limiting other rights hereunder, the Holder shall have
the right thereafter to, at its option, (A) convert this Debenture, in whole or
in part, at the Conversion Price, into the shares of stock and other securities,
cash and/or property receivable upon or deemed to be held by holders of Common
Stock following such Change in Control Transaction, and the Holder shall be
entitled upon such event to receive such amount of securities, cash or property
as the shares of the Common Stock of the Company into which this Debenture could
have been converted immediately prior to such Change in Control Transaction
would have been entitled if such conversion were permitted, subject to such
further applicable adjustments set forth in this Section 3 or (B) require the
Company or its successor to redeem this Debenture, in whole or in part, at a
redemption price equal to the Principal Amount. To the extent that Holder does
not exercise its option described in the immediately preceding sentence, the
terms of any such Change in Control Transaction shall include such terms so as
to continue to give to the Holders the right to receive the amount of
securities, cash and/or property upon any conversion or redemption following
such Change in Control Transaction to which a holder of the number of shares of
Common Stock deliverable upon such conversion would have been entitled in such
Change in Control Transaction. This provision shall similarly apply to
successive reclassifications, consolidations, mergers, sales, transfers or share
exchanges.

 

(viii) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 3(c) but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Debenture;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 3(c).

 

(ix) Notice of Certain Events. If:

 

  A. the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

 

9



--------------------------------------------------------------------------------

  B. the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or

 

  C. the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

 

then the Company shall cause to be mailed to the Holder at its last address as
it shall appear upon the books of the Company, on or prior to the date notice to
the Company’s stockholders generally is given, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange.

 

(e) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Debenture, free from preemptive rights or any other actual contingent purchase
rights of persons other than the holders of the Debentures, not less than 150%
of such number of shares of Common Stock as shall (subject to any additional
requirements of the Company as to reservation of such shares set forth in the
Purchase Agreement) be issuable (taking into account the adjustments under this
Section 3 but without regard to any ownership limitations contained herein) upon
the conversion of this Debenture hereunder in Common Stock. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid, and nonassessable.

 

(f) No Fractions. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock at
such time. If the Company elects not, or is unable, to make such a cash payment,
the Holder shall be entitled to receive, in lieu of the final fraction of a
share, one whole share of Common Stock.

 

(g) Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the conversion of this Debenture by the Holder or the Company shall
be made without charge to the holder hereof for any issue or transfer tax or
other similar incidental expense in respect of the issuance of such certificate,
all of which issue or transfer taxes and similar incidental expenses shall be
paid by the Company, and such certificates shall be issued in the name of the
Holder or in such name or

 

10



--------------------------------------------------------------------------------

names as may be directed by the Holder; provided, however, that in the event
certificates for shares of Common Stock are to be issued in a name other than
the name of the Holder, this Debenture when surrendered for conversion shall be
accompanied by an assignment form; and provided further, that the Holder shall
be required to pay any tax or taxes which may be payable in respect of any such
transfer.

 

(h) Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Debenture) have
been paid in full or converted into Common Stock, this Debenture shall
automatically be deemed canceled and the Holder shall promptly surrender the
Debenture to the Company at the Company’s principal executive offices.

 

(i) Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Purchase Agreement. Any and
all notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.

 

(j) Conversion Limitations.

 

(A) 4.99% Limitation. Notwithstanding anything to the contrary contained herein,
the number of shares of Common Stock that may be acquired by the Holder upon
conversion of this Debenture pursuant to the terms hereof shall not exceed a
number that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including the Debentures) that have
limitations on the Holder’s right to convert, exercise or purchase similar to
the limitation set forth herein), as determined pursuant to the rules and
regulations promulgated under Section 13(d) of the Exchange Act, including all
shares of Common Stock deemed beneficially owned at such time (other than by
virtue of the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) by persons that would be aggregated for purposes of
determining whether a group under Section 13(d) of the Exchange Act, exists,
would exceed 4.99% of the total issued and outstanding shares of the Common
Stock (the “Restricted Ownership Percentage”). Holder shall have the right (w)
at any time and from time to time to reduce its Restricted Ownership Percentage
immediately upon notice to the Company and (x) (subject to waiver) at any time
and from time to time, to increase its Restricted Ownership Percentage
immediately in the event of the announcement as pending or planned, of a Change
in Control Transaction.

 

11



--------------------------------------------------------------------------------

(B) Principal Market Regulation. The Company shall not be obligated to issue any
shares of Common Stock upon conversion of this Debenture, whether pursuant to
this Section 3, or otherwise, if the issuance of such shares of Common Stock
would exceed that number of shares of Common Stock which the Company may issue
upon conversion of the Debentures and exercises of the Warrants without
breaching the Company’s obligations under the rules or regulations of the
Principal Market minus 273,611 (the “Principal Market Cap”), which amount shall
be calculated for all the Debentures as the amount of the Principal Market Cap
less the number of shares issued and issuable upon exercise in full of all
Warrants, except that such limitation shall not apply in the event that the
Company (A) obtains the Shareholder Approval or (B) obtains a written opinion
from outside counsel to the Company that such approval is not required, which
opinion shall be reasonably satisfactory to the Holder. Until such approval or
written opinion is obtained, the Holder pursuant to the Purchase Agreement (the
“Purchaser”) shall not be issued, upon conversion of Debentures or exercise of
any Warrants held by the Purchaser, shares of Common Stock in an amount greater
than the amount of the Principal Market Cap allocated to it in accordance with
this paragraph. Subject to the following sentence, the Principal Market Cap
Allocation of a holder shall be: (i) in the case of the initial holder, prior to
any transfers, the Principal Market Cap; (ii) in the case of a transferor, the
amount equal to (x) such transferor’s Principal Market Cap Allocation
immediately prior to such transfer minus (y) the amount of the Principal Market
Cap allocated to the applicable transferee pursuant to clause (iii)(y), and
(iii) in the case of any transferee, the sum of (x) such transferee’s Principal
Market Cap Allocation immediately prior to the applicable transfer plus (y) the
Principal Market Cap Allocation of the transferor immediately prior to such
transfer multiplied by a fraction, the numerator of which is the sum of (1) the
principal balance (not including any accrued interest or penalties added to the
Principal Amount) of the Debentures so transferred divided by the Conversion
Price, plus (2) the number of Warrant Shares issuable upon exercise of any
Warrants so transferred, and the denominator of which is sum of (1) the
principal balance (not including any accrued interest or penalties added to the
Principal Amount) of the Debentures held by the transferor immediately prior to
such transfer divided by the Conversion Price, plus (2) the number of Warrant
Shares issuable upon exercise of any Warrants held by the transferor immediately
prior to such transfer, plus (3) the aggregate number of Warrant Shares and
Common Shares previously issued to the transferor upon conversion of Warrants or
Debentures, respectively. In the event that the Purchaser shall sell or
otherwise transfer any of its Debentures or Warrants, the transferee shall be
allocated a pro rata portion of its Principal Market Cap Allocation, and the
restrictions of the prior sentence shall apply to such transferee with respect
to the portion of the Principal Market Cap Allocation allocated to such
transferee. In the event that any holder of Debentures shall convert all of such
holder’s Debentures and exercise all of such holder’s Warrants into a number of
shares of Common Stock which, in the aggregate, is less than such holder’s
Principal Market Cap Allocation, then the difference between such holder’s
Principal Market Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Principal
Market Cap Allocations of the remaining holders of Debentures on a pro rata
basis in proportion to the aggregate principal amount of the Debentures then
held by each such holder.

 

12



--------------------------------------------------------------------------------

Section 4. Defaults and Remedies.

 

(a) Events of Default. An “Event of Default” is: (i) a default in payment of the
Principal Amount or accrued but unpaid interest thereon of any of the Debentures
on or after the date such payment is due (to the extent such principal and/or
amount has not been converted into Common Stock in accordance with the terms
hereof), including without limitation payments due on any Put Payment Date or
Interest Payment Date provided that a default with respect to the payment of
interest will not be an Event of Default until it is continuing for five (5)
Business Days; (ii) a default in the timely issuance of Underlying Shares upon
and in accordance with the terms hereof, which default continues for five
Business Days after the Company has received written notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the fifth Trading Day following the Delivery Date; (iii) at any time following
the twentieth consecutive Business Day that the number of shares reserved for
issuance under this Debenture is less than the number of shares of Common Stock
that the Holder would be entitled to receive upon a conversion of the full
Principal Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(c)(A)); or (iv) failure by the Company for fifteen (15)
days after written notice has been received by the Company to comply with any
other material provision of any of the Debentures, the Purchase Agreement, the
Subordination Agreement or the Registration Rights Agreement (including without
limitation, the covenants contained in Section 3 of the Purchase Agreement); (v)
a breach by the Company of its material representations or warranties in the
Purchase Agreement, the Security Agreement or the Registration Rights Agreement;
(vi) any default after any cure period under, or acceleration prior to maturity
of, any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any indebtedness for money borrowed by
the Company or any of its subsidiaries for in excess of $750,000 or for money
borrowed the repayment of which is guaranteed by the Company or any of its
Subsidiaries for in excess of $750,000, whether such indebtedness or guarantee
now exists or shall be created hereafter; (vii) a final judgment or judgments
for the payment of money aggregating in excess of $1,000,000 are rendered
against the Company or any of its Subsidiaries and which judgments are not,
within 60 days after the entry hereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$1,000,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within 60 days of the
issuance of such judgment; (viii) if the Company or any of its Subsidiaries is
subject to any Bankruptcy Event (as defined below); (ix) the Company shall be in
material breach of any of the terms of the Security Agreement (as defined below)
and such breach shall not have been cured within fifteen (15) days written
notice has been received by the Company describing such breach in reasonable
detail; (x) the holders of the Debentures shall cease to have a perfected first
priority lien in a portion of the collateral under the Security Agreement having
a fair market value of $200,000 or more (a “Material Portion”); (xi) in the
event that the Company fails, refuses or for any other reason is unable to cause
the Registrable Securities (as defined in

 

13



--------------------------------------------------------------------------------

the Registrable Rights Agreement) covered by the Registration Statement to be
listed with the Principal Market or one of the other Approved Markets (as
defined in the Purchase Agreement) at all times during the period (“Listing
Period”) from the date (“Effectiveness Commencement Date”) which is the earlier
of the effectiveness of the Registration Statement and the 90th day following
the Closing Date (150th if the SEC elects to review the Registration Statement)
until such time as the registration period specified in Section 5 of the
Registration Rights Agreement terminates, and such failure shall continue for
fifteen (15) days after notice from the Holder; (xii) the Company shall be in
default with respect to its obligation pursuant to Section 3.17 of the Purchase
Agreement; (xiii) in the event that shares of Common Stock of the Company are
not listed on any of the Approved Markets at all times following the Closing
Date, or are otherwise suspended from trading and remain unlisted or suspended
for 3 consecutive days, and such failure shall continue for fifteen (15) days
after written notice from the Holders; (xiv) for so long as any payment under
this Debenture is due and owing, and unless the Guarantor is otherwise released
from the Guaranty pursuant to the terms thereof, the Guarantor repudiates the
Guaranty or the Guaranty ceases to be a valid, binding and enforceable
obligation of Guarantor.

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

(b) Remedies. If an Event of Default occurs and is continuing with respect to
any of the Debentures, the Holder may declare all of the then outstanding
Principal Amount of this Debenture and all other Debentures held by the Holder,
including any interest due thereon, to be due and payable immediately, except
that in the case of an Event of Default arising from events described in clauses
(vi) and (viii) of Section 4(a), this Debenture shall become due and payable
without further action or notice. In the event of an acceleration, the amount
due and owing to the Holder shall be 110% of the outstanding Principal Amount of
the Debentures held by Holder; provided, however, that if at the time of
acceleration the Holder is unable, due to failure of the Company to comply with
this Agreement or the Registration Rights Agreement, to convert this Debenture
in full (other than by reason of the limitations contained in Section 3(j)
hereof) and to sell all of the resulting shares of Common Stock either pursuant
to a current prospectus (other than by reason of blackouts permitted pursuant to
Section 2(b) of the Registration Rights Agreement) or Rule 144, then the amount
due and owing the Holder shall be the greater of (1) 110% of the outstanding
Principal Amount of the Debentures held by the

 

14



--------------------------------------------------------------------------------

Holder and (2) the product of (A) the average closing price for the Common Stock
for the twenty (20) Trading days immediately preceding the Holder’s acceleration
and (B) the fraction, the numerator of which is the outstanding Principal Amount
and the denominator of which is the Conversion Price. In either case the Company
shall pay interest on such amount in cash at the Default Rate to the Holder if
such amount is not paid within seven days of Holder’s request. The remedies
under this Debenture shall be cumulative.

 

Section 4A. Additional Redemption Rights.

 

(a) If the Company’s recovery pursuant to settlement or final judgment, with
respect to its patent infringement suit against R. J. Reynolds, described in
Part II, Item 1 of the Company’s quarterly report on Form 10-Q for the period
ended September 30, 2003, is less than $50 million, then upon sixty (60) days’
written notice, the Holder shall have the right to require the Company to redeem
this Debenture at the Principal Amount.

 

(b) If, commencing with the two fiscal quarters ending September 30, 2004, the
Company has an “Operating Loss” (as defined below) for any two consecutive
fiscal quarters in excess of $2 million then, upon five (5) days written notice,
the Holder shall have the right to require the Company to redeem this Debenture
at the Principal Amount.

 

As used above “Operating Loss” shall mean the Company’s gross profit or loss
from operations on a consolidated basis, less total operating expenses, all
determined in accordance with generally accepted accounting principles, applied
on a consistent basis, as historically categorized in the financial statements
of the Company if the resulting amount is a negative number.

 

(c) If the Registration Statement has not been declared effective within 180
days after the Closing Date, then the Holder shall have the right to sell, upon
notice to the Company at any time after the 180th day after the Closing Date,
any or all of its Debentures to the Company for consideration (the “Mandatory
Repurchase Price”) equal to, the greater of (x) 110% of the outstanding
Principal Amount of all such Debentures being sold to the Company by the Holder,
or (y) the Conversion Ratio (as defined below) multiplied by the average closing
price of the Common Stock for the 20 Trading Days immediately preceding the date
of the Holder’s notice to the Company that the Holder intends to exercise its
option pursuant to this Section 4A(c) to require sale of the Debentures, in each
case payable in cash within 60 days of such sale. Such sale will be effective on
the date specified in the applicable notice, which date will be within 60 days
of the date of such notice. As of the effective date of the sale, the rights of
the Holders under the Debentures shall cease, except with respect to payment of
the Mandatory Repurchase Price.

 

As used above, “Conversion Ratio” means, at any time, a fraction, of which the
numerator is the entire outstanding Principal Amount of the Debentures held by
the applicable Holder (or such portion thereof that is being redeemed or
repurchased), and of which the denominator is the Conversion Price.

 

Section 5. Security; Guaranty. The Company’s obligations under this Debenture
are secured by a first priority lien on all finished goods inventory and
accounts receivable of the Company and its Subsidiaries pursuant to a Security
Agreement (the “Security Agreement”) by and among, the Company, the
Subsidiaries, the holders of the Debentures and Manchester

 

15



--------------------------------------------------------------------------------

Securities Corp., a New York corporation, as collateral agent. The Company’s
obligations under the Purchase Agreement and the Debentures are guaranteed by a
Subsidiary pursuant to a guaranty dated as of the date hereof.

 

Section 6. General.

 

(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys’ fees and expenses, which may be incurred by the
Holder in successfully enforcing this Debenture and/or collecting any amount due
under this Debenture.

 

(b) Savings Clause. In case any provision of this Debenture is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Debenture will not in any way
be affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 

(c) Assignment, Etc. The Holder may assign or transfer this Debenture to any
transferee subject to compliance with applicable securities laws, provided that
the Holder provide the Company with a legal opinion, reasonably satisfactory to
the Company, indicating that such transfer is exempt from the registration
requirement of the Securities Act. The Holder shall notify the Company of any
such assignment or transfer promptly. This Debenture shall be binding upon the
Company and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(d) No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

 

(e) Governing Law; Jurisdiction.

 

(i) Governing Law. THIS DEBENTURE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

(ii) Jurisdiction. The Company irrevocably submits to the exclusive jurisdiction
of any State or Federal Court sitting in the State of New York, County of New
York, over any suit, action, or proceeding arising out of or relating to this
Debenture. The Company

 

16



--------------------------------------------------------------------------------

irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit,
action, or proceeding brought in such a court and any claim that suit, action,
or proceeding has been brought in an inconvenient forum.

 

The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder’s right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

 

(iii) NO JURY TRIAL. THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS DEBENTURE.

 

(f) Replacement Debentures. This Debenture may be exchanged by Holder at any
time and from time to time for a Debenture or Debentures with different
denominations representing an equal aggregate outstanding principal balance, as
reasonably requested by Holder, upon surrendering the same. No service charge
will be made for such registration or exchange. In the event that Holder
notifies the Company that this Debenture has been lost, stolen or destroyed, a
replacement Debenture identical in all respects to the original Debenture
(except for registration number and Principal Amount, if different than that
shown on the original Debenture), shall be issued to the Holder, provided that
the Holder executes and delivers to the Company an agreement reasonably
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with the Debenture.

 

(g) Notwithstanding anything to the contrary in this Debenture, the Company (or
its agent) shall be authorized to deduct and withhold any taxes imposed under
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
provision of state, local or foreign tax law, on amounts paid or deemed paid in
respect of the Debenture, and any amount so deducted and withheld shall be
treated as paid by the Company to holders of the Debenture in accordance with
the terms hereof. Without limiting the foregoing, in the event of a deemed
dividend under section 305 of the Code, holders of the Debenture will pay to the
Company the amount of any withholding taxes that become due, or the Company will
be entitled to reduce the amount of any other consideration payable to a holder
of a Debenture in order to pay such withholding taxes.

 

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed on
March 25, 2004.

 

STAR SCIENTIFIC, INC.

By:

 

/s/    Paul L. Perito

--------------------------------------------------------------------------------

   

Name: Paul Perito

   

Title: Chairman, President & C.O.O.

 

Attest:

Sign:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

18



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be Executed by the Holder

in order to Convert a Debenture)

 

The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Debenture) indicated below of this Debenture into
shares of Common Stock, $0.0001 par value per share (the “Common Stock”), of
STAR SCIENTIFIC, INC. (the “Company”) according to the conditions hereof, as of
the date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith, including an
opinion of counsel reasonably satisfactory to the Company that registration of
this issuance is not required under the Securities Act of 1933, as amended. No
fee will be charged to the holder for any conversion, except for such transfer
taxes, if any. The undersigned represents as of the date hereof that, after
giving effect to the conversion of this Debenture pursuant to this Conversion
Notice, the undersigned will not exceed the “Restricted Ownership Percentage”
contained in Section 3(j)(A) of this Debenture.

 

Conversion information:

  

 

--------------------------------------------------------------------------------

    

Date to Effect Conversion

    

 

--------------------------------------------------------------------------------

    

Aggregate Principal Amount of Debenture Being Converted

    

 

--------------------------------------------------------------------------------

    

Number of shares of Common Stock to be Issued

    

 

--------------------------------------------------------------------------------

    

Applicable Conversion Price

    

 

--------------------------------------------------------------------------------

    

Signature

    

 

--------------------------------------------------------------------------------

    

Name

    

 

--------------------------------------------------------------------------------

    

Address